After Remand from the Alabama Supreme Court

PITTMAN, Judge.
The prior judgment of this court has been reversed and the case remanded by the Supreme Court of Alabama. See Ex parte Mountain Heating and Cooling, Inc., 867 So.2d 1112 (Ala.2003). In compliance with the judgment of the Alabama Supreme Court, the trial court’s judgment compelling arbitration is reversed and the cause is remanded for further proceedings consistent with that opinion.
REVERSED AND REMANDED.
YATES, P.J., and CRAWLEY, THOMPSON, and MURDOCK, JJ., concur.